Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a CON of PCT/EP2018/076577 10/01/2018, which benefit of the foreign application EUROPEAN PATENT OFFICE (EPO) 17194520.7  10/03/2017.
2.	Amendment of claims 23, 28-35, 40-41 and 44-50, cancelation of claims 1-22   and 51, and addition of claims 52-54 in the amendment filed on 1/20/2022 is acknowledged. Claims 23-50 and 52-54 are pending in the application. No new matter has been found.  Since the newly added claims 52-54 are commensurate within the scope of invention, claims 23-50 and 52-54 are prosecuted in the case. However, the status of claims 52-54 should be “Currently Amended”.  Correction is required.
Responses to Amendments/Arguments
3.	Applicant's arguments regarding the rejection of claims 23-50 and 52-54 under 35 U.S.C. 103 (a) over Ratni et al. ‘181 have been fully considered but  they are  not persuasive.   
	Applicants state “There is nothing in Ratni to teach or suggest the recited doses or the recited weight ranges for administration of 7-(4,7-diazaspiro[2.5 ]octan-7-yl)-2-(2,8-dimethylimidazo[1,2-b]pyridazin- 6-yl)pyrido[1,2-a]pyrimidin-4-one to achieve the balance of safety and efficacy. It is well understood in the pharmaceutical arts that the dose of a drug must achieve the balance between safety and efficacy—too little drug, the drug is not efficacious; too much of a drug, the drug is not safe.”, see page 7.

4.	Applicant's arguments regarding the rejection of claim 23 under the obviousness-type double patenting (a) over Ratni et al. ‘754 and ‘578 have been fully considered but  they are  not persuasive.   
Applicants state “Not only are the claims not identical, but the claims are silent on the instant specific treatment amount. For at least the reasons presented above, Applicants respectfully request that the rejections under the judicially created doctrine of obviousness-type double patenting be withdrawn.”, see page 8.
However, the amount of a specific active ingredient of the instant compound for treatment is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters (age, or weight of the instant 
It is noted that Ratni et al. ‘578 claims a method for treating SMA with an effective amount of the instant compound.  Thus the dose range of Ratni et al. ‘578 is broader and more effective than the instant claims in terms of age, body weight and safety consideration.  The rejection of claims 23 under the obviousness-type double patenting over Ratni et al. ‘578 is maintained.  Since claim 51 has been canceled, therefore the rejection of claim 51 under the obviousness-type double patenting has been obviated herein.
Claim Rejections - 35 USC §112
5. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 23, 35 and 54 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 23, 35 and 54 independently recite the limitation “5 mg for a subject” without an unit of body weight is ambiguous and indefinite, i.e., see line 8 in claim 23.  Is it 5 mg/kg for a subject? Correction is required.
Claim Objections
6.       Claims 53-54 are objected to as having a typographic error, i.e., see line 6 in claim 53. Deletion of the term “older” after the term “age and”.  Correction is required.
7.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

February 28, 2022